IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALVIN S. KANOFSKY,                        : No. 438 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
CITY OF BETHLEHEM,                        :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of January, 2019, the Petition for Allowance of Appeal is

DENIED.